Citation Nr: 1621306	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  08-21 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a skin rash, to include as secondary to a service-connected disability.

3.  Entitlement to an evaluation in excess of 20 percent for the service-connected diabetes mellitus. 

4.  Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

Most recently, in April 2014, the Board awarded service connection for hepatitis C related to his service-connected PTSD; consequently, there no longer remains a claim in controversy.  The Board additionally determined that new and material evidence had been submitted to reopen previously denied claims of service connection for hypertension and skin rash.  The Board then remanded the de novo claims for skin rash and hypertension, as well as the increased rating claims for diabetes mellitus and erectile dysfunction for further development and adjudication. 

In October 2014, the RO granted a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) effective from February 2013.  At no point has the Veteran, in response, separately appealed the effective date of the award of TDIU.  Thus, there is no additional claim in this appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal "downstream" issues).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

A preliminary review of the record reveals the matters are not ready for appellate disposition.

In April 2016, the Veteran was notified that the Board received the following additional evidence in support of his appeal: reports of VA examination dated in November 2015 evaluating the service-connected diabetes mellitus and erectile dysfunction and VA outpatient treatment records dated from September 2014 to the present.  He was further notified that the evidence was not previously considered in a decision by his local RO and that he had the right to have the RO review the evidence before the Board does.  The Veteran elected to have his case remanded to the RO for initial review of the evidence.  See Reponse dated April 18, 2016.  Thus, the Board may not proceed with the adjudication of his appeal.  38 C.F.R. § 20.1304(c). 

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issues in light of all evidence of record, to include the additional evidence submitted (notably reports of VA examination dated in November 2015 evaluating the service-connected diabetes mellitus and erectile dysfunction and VA outpatient treatment records dated from September 2014 to the present) after the last supplemental statement of the case (SSOC) was issued in September 2014.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran with an appropriate SSOC and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




